Citation Nr: 0907503	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  04-43 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, which granted an increased rating from 
10 percent to 20 percent for residuals of a left knee injury, 
effective from October 31, 2003.

The Veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in September 2005, but cancelled his 
request and did not ask that the hearing be rescheduled.

In July 2007, the Board remanded the Veteran's increased 
rating claim to the RO, through the Appeals Management Center 
(AMC) in Washington, DC, for further evidentiary and 
procedural development.  

As will be discussed below, this appeal is once again being 
REMANDED to the RO, through the AMC.  VA will notify the 
appellant if further action is required.

REMAND

In July 2007, the Board remanded the Veteran's increased 
rating claim to provide him with notice of the law and 
regulations governing the assignment of disability ratings 
and effective dates pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), and to accord him the opportunity to 
undergo a VA orthopedic examination to determine the current 
severity of his service-connected left knee disability.

The record reflects that in July 2007, in accordance with the 
Board's remand, the AMC sent the Veteran a letter providing 
notice compliant with Dingess/Hartman.  However, that letter 
was returned as undeliverable due to "insufficient 
address."  The Veteran asserts, and the returned envelope 
indeed demonstrates, that it appears the notice letter was 
placed in the envelope upside down, so that the text of the 
letter appeared in the plastic window where the address 
should have been displayed.  Further, it does not appear that 
an attempt has been made to schedule the Veteran for a VA 
examination.  In January 2009, the Veteran's representative 
acknowledged the foregoing deficiencies and requested that 
the Board again remand the increased rating issue on appeal 
to accomplish the evidentiary and procedural development 
requested in the July 2007 remand.  

The Board regrets the delay caused by this current remand but 
agrees that such action is necessary to address all of the 
matters set forth in the July 2007 remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that, as a matter 
of law, a remand by the Board confers on the Veteran the 
right to compliance with the remand orders and that a remand 
by the Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) recently set forth specific Veterans Claims 
Assistant Act of 2000 notification requirements for increased 
rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  As the VCAA notice letters furnished to the Veteran 
in January 2004 and July 2007 in this case do not comply with 
the Court's holding in Vazquez-Flores, a corrective VCAA 
notification letter should be issued to him on remand.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should re-send a copy of the 
July 2007 notice letter to the Veteran 
at his address of record.  

2.	The Veteran should be provided with 
VCAA notice, in compliance with the 
requirements set forth in Vazquez-
Flores v. Peak, 22 Vet. App. 37 (2008).  
Specifically, the notice should advise 
the Veteran that, to substantiate his 
increased rating claim for his service-
connected residuals of a left knee 
injury, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or an 
increase in severity of the pertinent 
disability, and the effect that the 
worsening has on his employment and 
daily life.  In addition, the RO should 
provide examples of the types of 
medical and lay evidence that the 
Veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation - e.g., 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.

The Veteran should be afforded a copy 
of the applicable criteria needed for 
increased (higher) evaluations under 
the applicable Diagnostic Codes for 
rating the service-connected residuals 
of a left knee injury on appeal.

The Veteran should also be advised 
that, if an increase in disability is 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from 0 percent to 
as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.  


3.	Thereafter, the RO should arrange for 
the Veteran to undergo VA orthopedic 
examination of his left knee, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, 
including a complete copy of this 
REMAND, must be made available to the 
examiner.  All appropriate tests or 
studies (including  X-rays) should be 
accomplished (with all findings made 
available to the examiner prior to 
completion of his or her report), and 
all clinical findings should be 
reported in detail.

The examiner is requested to determine 
the severity of the Veteran's service-
connected residuals of a left knee 
injury with specific findings of 
impairment reported in detail.  The 
examiner should conduct range of motion 
studies of the left knee, expressed in 
degrees.  The examiner should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the left 
knee.  If pain on motion is observed, 
the examiner should indicate the point 
at which pain begins.  The examiner 
should also indicate whether, and to 
what extent, the Veteran experiences 
functional loss of the left knee due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or 
repeated use; to the extent possible 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The physician should identify all 
impairments affecting the left knee.  
The examiner should specifically 
indicate whether arthritis is present 
(confirmed by X-ray finings), and 
whether there is recurrent subluxation 
or lateral instability of the left knee 
(and if so, whether such is best 
characterized as "slight," 
"moderate," or "severe").  The 
examiner should also indicate whether 
there is ankylosis, dislocation or 
removal of cartilage, impairment of the 
tibia or fibula, or genu recurvatum in 
the left knee.

The physician should set forth all 
examination findings, together with a 
complete rationale for all opinions 
expressed, in a printed (typewritten) 
report.

4.	If the Veteran fails to report to the 
scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy (ies) of any notice(s) of 
the date and time of the examination 
sent to the Veteran by the pertinent VA 
medical facility. 

5.	To help avoid future remand, the RO 
must ensure that, to the extent 
possible, all requested action has been 
accomplished in compliance with this 
REMAND.  The RO must ensure that the 
examination report contains the 
findings needed to evaluate the left 
knee disability in accordance with VA's 
Schedule for Rating Disabilities.  
38 C.F.R., Part 4 (2006).  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO must document 
its specific consideration of 38 C.F.R. 
§§ 4.40 and 4.45 factors and Deluca v. 
Brown, 8 Vet. App. 202 (1995) as well 
as all applicable Diagnostic Codes.

7.	If the benefit sought on appeal remains 
denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of 
the case that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

